COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Bray
Argued at Norfolk, Virginia


ANTHONY LEE VAUGHAN, JR.
                                         MEMORANDUM OPINION *
v.        Record No. 1069-96-1        BY JUDGE JOSEPH E. BAKER
                                           APRIL 15, 1997
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                   William F. Rutherford, Judge
          Jeffrey M. Hallock for appellant.

          John H. McLees, Jr., Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief) for appellee.



     Anthony Lee Vaughan, Jr. (appellant) appeals the decision of

the Circuit Court of the City of Norfolk (trial court) to revoke

the suspension of his ten year prison sentence for possession of

cocaine with intent to distribute.   Appellant contends (1) that

the trial court abused its discretion in denying a continuance of

appellant's revocation proceeding until appellant's sentencing

for the predicate offense and (2) that due process requires that

when a subsequent conviction is to be used as a predicate for a

violation of probation, said predicate conviction must be final.

 Finding no error, we affirm the trial court's decision to revoke

appellant's probation.

     Upon familiar principles, we view the evidence in the light

most favorable to the Commonwealth, granting to it all reasonable
     *
      Pursuant to Code § 17-116.010, this opinion is not
designated for publication.
inferences fairly deducible therefrom.    Martin v. Commonwealth, 4
Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).     Viewed

accordingly, the record reveals that on February 6, 1995,

appellant was convicted of possession of cocaine with intent to

distribute in the trial court and was sentenced to probation with

a suspended prison term.   While on probation, appellant was

charged with a new drug offense (predicate offense) and was tried

before Judge Lydia C. Taylor.
     In the revocation proceeding, appellant did not dispute that

he was convicted by Judge Taylor for the predicate offense, that

defense counsel had argued that the evidence was insufficient to

convict appellant of the predicate offense, and that Judge Taylor

had advised defense counsel that she would look at any cases he

would submit at sentencing but as of now appellant is convicted.

Appellant moved for a continuance of the revocation hearing

because his sentencing hearing for the predicate offense had not

yet occurred.   The trial court refused to grant a continuance,

and appellant was found in violation based upon the predicate

offense.
                      I.   Abuse of Discretion

     Where denial of a continuance has not prejudiced a

defendant, there is no abuse of discretion.      Cardwell v.

Commonwealth, 248 Va. 501, 509, 450 S.E.2d 146, 151 (1994).

Appellant has failed to show that he was prejudiced in any way by

the trial court's denial of his motion for continuance.



                                - 2 -
     The trial court heard the representations of the Assistant

Commonwealth's Attorney who personally prosecuted the predicate

offense without any objection by appellant.    She informed the

trial court that appellant's predicate offense was "a

circumstantial case of distribution where the [appellant] was

partners with another individual who made an actual distribution

to an undercover vice and narcotics officer."    She also informed

the trial court that appellant had already been found guilty of

the predicate offense.   This showed substantial misconduct and

was sufficient grounds for revocation of appellant's probation.

See Marshall v. Commonwealth, 202 Va. 217, 220-21, 116 S.E.2d
270, 273-74 (1960).

     Even if the finding of guilty had not ripened into a final

judgment of conviction on the predicate offense, the trial court

could still have revoked appellant's probation.    A final

conviction is not required in order to constitute grounds for

revocation.   Id. at 221, 116 S.E.2d at 274.    However, the

undisputed representations of the Commonwealth's attorney at

appellant's revocation hearing clearly reveal that Judge Taylor

had found appellant guilty of the predicate offense.    "That the

trier of fact in a criminal proceeding found beyond a reasonable

doubt that the defendant violated a state law is sufficient

evidence to support the trial court's finding."     Patterson v.

Commonwealth, 12 Va. App. 1046, 1049, 407 S.E.2d 43, 45 (1991).

     Thus, the representations made to Judge Rutherford



                               - 3 -
concerning (1) the evidence which had been presented to Judge

Taylor and (2) Judge Taylor's finding appellant guilty of the

predicate offense constituted sufficient grounds for the

revocation.    The trial court was not shown to have abused its

discretion in denying the continuance.
                           II.   Due Process

     On appeal, appellant contends that the trial court deprived

him of due process in his revocation hearing.   However, he never

in the trial court invoked due process of law or any other

constitutional argument.    His constitutional arguments are

therefore procedurally defaulted under Rule 5A:18.    See Barnabei

v. Commonwealth, 252 Va. 161, 171, 477 S.E.2d 270, 276 (1996).

     For the foregoing reasons, the judgment of the trial court

is affirmed.

                                                           Affirmed.




                                 - 4 -